Motion insofar as it seeks leave to appeal from so much of the order of the Appellate Division as (1) affirmed the denial of plaintiffs’ motion to amend the complaint or to replead, and (2) affirmed the denial of plaintiffs’ cross motion for summary judgment dismissed upon the ground that those portions of the order sought to be appealed from do not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.